Citation Nr: 1603969	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  06-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2007 video conference hearing, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

In a September 2007 decision, the Board denied entitlement to a TDIU rating.  The Veteran appealed the Board's September 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2008 Joint Motion for Remand, the Court vacated the Board's decision, and remanded the matter to the Board for further action.  In October 2009, the Board remanded the case for additional development.  

In June 2012 correspondence, the Veteran appeared to raise entitlement to service connection for multiple disabilities.  Such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDING OF FACT

By November 2009, April 2012, and January 2014 letters, the Veteran was asked to provide information necessary to adjudicate his claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, to include submitting a completed VA Form 21-8940; more than a year has lapsed since the request, and he has not submitted the requested evidence and information.  


CONCLUSION OF LAW

By failing to submit requesting information and/or forms for critical evidence needed to properly adjudicate his claim of TDIU, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2015); 38 C.F.R. § 3.158(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In compliance with the Board's October 2009 remand, the AOJ sent the Veteran letters in November 2009, April 2012, and January 2014 that included VCAA complaint notice and a request identifying information and releases for relevant treatment records and information.  The AOJ requested that he provide the necessary releases and information; he has not responded with the relevant information, and further development for such records and information could not proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.  

B. Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within a year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  

In the Board's September 2007 decision, it was noted that the Veteran was working part-time as a psychiatry technician.  At the June 2007 hearing, the Veteran testified that he worked 24 hours per week at ten dollars per hour, earning an annual income of $12,000 if he worked 50 weeks per year.  The Board found that the amount exceeds the poverty threshold, and the Veteran therefore does not meet the general criteria for marginal employment because he acknowledges he is substantially gainfully employed.  

As indicated above in the Introduction, the Veteran appealed the Board's September 2007 decision to the Court.  In an October 2008 Joint Motion, it was noted that the Veteran did not indicate exactly how many weeks per year he worked, and the Board's finding premised on its hypothetical presumption that he may work 50 weeks per year was not supported by the record.  On this basis, the Board's statement of reasons and bases was found to be inadequate.  The Board's September 2007 decision was therefore vacated and remanded for additional development.  

In October 2009, the Board remanded this matter, in part, for employment and/or financial records detailing the frequency with which the Veteran works and/or his yearly earnings.  

In a November 2009 VCAA notice letter, the RO requested that the Veteran "[a]sk your last employer to complete and return the enclosed VA Form 21-4192, Request for Employment Information."  The letter also informed the Veteran that he may be entitled to compensation at the 100 percent rate if he is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  The letter further directed the Veteran that "[i]f you believe you qualify, complete, sign, and return the enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  We need the last 5 years that you were employed.  We need to know the source of employment and financial records detailing the frequency with which you worked and your yearly earnings."  In a December 2009 VCAA notice response form, the Veteran indicated he had no information or evidence to give VA.  

In an April 2012 follow-up VCAA notice letter, the RO informed the Veteran that additional evidence was needed.  The letter asked the Veteran to "tell us any other appropriate source of employment and/or financial records detailing the frequency with which you worked and/or your yearly earning[s]."  The letter also requested the Veteran complete and return the enclosed VA Form 21-4192 and VA Form 21-8940.  

On June 2012 VA general examination, the Veteran indicated he was currently unemployed, reflecting a change in his employment status since the prior VCAA notice letters.  The Board acknowledges that the VA examiner opined that the Veteran's skin disability did not render him unemployable, although the examiner noted that the medication that the Veteran took to treat the disability made him sleepy and lethargic and that he was not able to perform a manual labor job.

In January 2014, the RO sent the Veteran another VCAA notice letter, again indicating that additional evidence was needed from him.  It directed the Veteran to ask his last employer to complete and return the enclosed VA Form 21-4192.  It also requested the Veteran to complete and return the enclosed VA Form 21-8940 if he believed he was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  The letter informed the Veteran that he had up to one year from the date of the letter to submit the information and evidence necessary to support his claim.  In a March 2014 VCAA notice response form, the Veteran indicated he had no information or evidence to give VA.  

To date, neither the Veteran nor his attorney has submitted a VA Form 21-8940 or comparable statement containing the requested information since the Board's October 2009 remand.  A VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him from securing or following a substantially gainful occupation, and the treatment he has received for the disability(ies).  The veteran is further asked to supply information about his employment, including dates when his disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his last job, and whether the veteran has attempted to obtain employment since he became too disabled to work.  

Further, since the Board's October 2009 remand, neither the Veteran nor his last employer has submitted a VA Form 21-4192, or a statement with comparable information.  This form requests the employer the dates of a veteran's employment; the time lost during the twelve months preceding the last date of employment due to the veteran's disability; the type of work the veteran performed and the number of hours worked; what, if any, concessions were made to the veteran by reason of his age or disability; and the reason for termination of the veteran's employment if he is not working, to include specifically if he is retired on disability.  The information provided by a veteran on a VA Form 21-8940 can be used by the RO to submit requests for his previous employers to complete a VA Form 21-4192.  

The critical facts at this stage are clear.  The Veteran has not provided the information or VA forms necessary for VA to adjudicate his claim of entitlement to a TDIU rating, and particularly since the October 2009 Board remand.  Although the Veteran has provided some information regarding his last job, and has indicated on June 2012 VA examination that he was no longer employed, the Veteran has not provided all of the information necessary to adjudicate his claim for a TDIU rating.  The Board is presented with a less-than-complete evidentiary picture, made so by the Veteran's failure to cooperate.  In such circumstances, proper adjudication on the merits is not possible.  The governing regulation in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, the Court has held that even if an appellate is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  

Hence, the Board has no recourse but to conclude that because of his failure to cooperate the Veteran has abandoned his claim.  As such, the Board finds that the appeal must be denied.  Jernigan. 


ORDER

The appeal seeking entitlement to TDIU is denied. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


